DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 58-74) and Species 2 - Fig. 2 on 8/13/21 without traverse is acknowledged.  It is noted that the applicant’s indication of claims 58-74 reading on species 2 is incorrect in that claims 60 recites features of species 1 with combining of the C3 stream with the C1-C2 stream.  Further, the elected species is not limited to have the feed gas composition, C1-C2 stream composition, C3-C8 composition, etc, as recited in claim 59, rather these limitations are aspects of species 3, 4, or 5.  Further, claims 61 is not drawn to the elected species at least because the elected species does not recover the C3 stream as a product but recovers a sweetened C3 as a product and because the C1-C2 stream is not combusted as a flare stream but is combusted in the energy recovery unit (246) and a residue is combusted as a flare stream.  Further, claim 73 is not drawn to the elected species since Species 2 has no disclosed series of compressors, coolers, and separators.  Therefore, claims 59-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Note that claims 62-71 are withdrawn at least due to dependence on non-elected claims.  The applicant is reminded that no new or amended claims should be drawn to the non-elected species.

Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schomody (US 2015/0007981).
Shomody teaches a method (see whole disclosure including Fig. 2-5) comprising: receiving a gas inlet stream (see fluid from compressed/dehydrator package), wherein the gas inlet stream comprises C1-C8 hydrocarbons (para. 91; see “gas” which is methane and heavier, also see para. 96 showing that the child streams have “heavier” than pentane components); separating the gas inlet stream in a recovery column (120) to produce a C1-C2 hydrocarbon stream (first top stream, para. 95 - “,methane” “ethane”) and a C3-C8 hydrocarbon stream (first bottom stream, para. 95 - “propane”); separating the C3-C8 hydrocarbon stream (first bottom stream) in a separation column (126) to produce a C3 hydrocarbon stream (second top stream) and a C4-C8 hydrocarbon stream (stabilized condensate, para. 96, 98); recovering the C3 hydrocarbon stream (see that the second top stream is sent to loading facility); and combining (see figures 1-5) the C4- C8 hydrocarbon stream (stabilized condensate) with 9 hydrocarbon stream (see heavy hydrocarbon liquid separated near well, para. 91, 92).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schomody (US 2015/0007981) in view of Goddin (US 4370156).  Schomody teaches most of the limitations, but does not appear to explicitly teach sweetening the C3 stream to remove hydrogen sulfide therefrom.  However, Goddin that it is well known to sweeten a C3 stream (see C3 stream into at least Amine unit 46) to remove hydrogen sulfide (see H2S is removed; column 7, line 5-10).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Schomody with the sweetening step of Godddin for the purpose of permitting operation with feed .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
August 25, 2021